DETAILED ACTION
Reissue
The present reissue application is directed to US 10,139,527 B2 (“527 Patent”). 527 Patent issued on November 27, 2018 with claims 1-13 from application 14/426,008, which is a 371 of PCT/EP2013/068703 filed on September 10, 2013, and claims priority to FR 1258451, filed on September 10, 2012.
This application was filed on November 3, 2020. Since this date is after September 16, 2012, all references to 35 U.S.C. 251 and 37 CFR 1.172, 1.175, and 3.73 are to the current provisions. Furthermore, the present application is being examined under the pre-AIA  first to invent provisions.
This application presents broadened claims, which are permitted because Applicant filed these claims and demonstrated an intent to broaden within two years of the issue date of 527 Patent.
The most recent amendment was filed on December 28, 2021. The status of the claims is:
Claims 1, 3, 6, 12: Amended
Claims 2, 4, 5, 7-11, and 13: Original
Claims 14-33: New
This is a final Office action.
References and Documents Cited in this Action
527 Patent (US 10,139,527 B2)
Goldenberg (US 4,824,227 A)
Ho (US 2010/0150200 A1)
Olah (US 6,399,874 B1)
Wilson (US 5,940,152 A)
Sato (JP-2009257732-A; see machine translation provided with the previous Office action mailed on September 28, 2021)
Response (Applicant’s response filed on December 28, 2021)
Summary of Rejections and Objections in this Action
Claims 1, 3, 6, 12, 14, 21, and 28 are the independent claims. Claims 2, 8, and 9 depend on claim 1. Claims 4, 5, 10, and 11 depend on claim 3. Claim 7 depends on claim 6. Claim 13 depends on claim 12. Claims 15-20 depend on claim 14. Claims 22-27 depend claim 21. Claims 29-33 depend on claim 28.
Claims 14-33 are rejected under 35 U.S.C. 251.
Claims 3, 5, 6, 7, 10, 14-20, and 28-33 are rejected under 35 U.S.C. 103 as being unpatentable over Ho.
Claims 1, 2, 4, 8, and 21-27 are rejected under 35 U.S.C. 103 as being unpatentable over Ho in view of Olah.
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Ho in view of Olah and Wilson.
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Ho in view of Wilson.
Claims 12 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Olah in view of Ho.
Claims 14-17 and 28-31 are rejected under 35 U.S.C. 103 as being unpatentable over Sato.
Claims 21-24 are rejected under 35 U.S.C. 103 as being unpatentable over Sato in view of Olah.
Claim Rejections - 35 USC § 251
Claims 14-33 are rejected under 35 U.S.C. 251 as being an impermissible recapture of broadened claimed subject matter surrendered in the application for the patent upon which the present reissue is based. See Greenliant Systems, Inc. et al v. Xicor LLC, 692 F.3d 1261, 103 USPQ2d 1951 (Fed. Cir. 2012); In re Shahram Mostafazadeh and Joseph O. Smith, 643 F.3d 1353, 98 USPQ2d 1639 (Fed. Cir. 2011); North American Container, Inc. v. Plastipak Packaging, Inc., 415 F.3d 1335, 75 USPQ2d 1545 (Fed. Cir. 2005); Pannu v. Storz Instruments Inc., 258 F.3d 1366, 59 USPQ2d 1597 (Fed. Cir. 2001); Hester Industries, Inc. v. Stein, Inc., 142 F.3d 1472, 46 USPQ2d 1641 (Fed. Cir. 1998); In re Clement, 131 F.3d 1464, 45 USPQ2d 1161 (Fed. Cir. 1997); Ball Corp. v. United States, 729 F.2d 1429, 1436, 221 USPQ 289, 295 (Fed. Cir. 1984). The reissue application contains claim(s) that are broader than the issued patent claims. The record of the application for the patent shows that the broadening aspect (in the reissue) relates to claimed subject matter that applicant previously surrendered during the prosecution of the application. Accordingly, the narrow scope of the claims in the patent was not an error within the meaning of 35 U.S.C. 251, and the broader scope of claim subject matter surrendered in the application for the patent cannot be recaptured by the filing of the present reissue application.
This rejection is based on the following three-step test for recapture. See MPEP 1412.02. In the discussion below, “reissue claims” refers to pending claims of this reissue application; “patent claims” refers to claims issued in 527 Patent; and “original claims” refers to claims that were presented in the original application prior to surrender, wherein the “original application” In re Youman, 679 F.3d 1335, 1346 n.4, 102 USPQ2d 1862, 1870 n.4 (Fed. Cir. 2012) and MBO Laboratories, Inc. v. Becton, Dickinson & Co., 602 F.3d 1306, 1316-17, 94 USPQ2d 1598 (Fed. Cir. 2010).
1) Was there broadening?
Yes, the reissue claims are broader than the patent claims. The reissue claims lack limitations that the patent claims recite:
“the draft facets of a second region of the Fresnel lens have a second common draft angle common to all of the draft facets of the second region…” wherein “at least two draft facets of the second region are at different radial distances from the center location” and “the second region extends from the first radius to a second radius greater than the first radius” (e.g., see patent claim 3);
“the draft facets of a third region of the Fresnel lens have a third common draft angle common to all of the draft facets of the third region…” wherein “the third region extends from the second radius to a third radius greater than the second radius” (e.g., see patent claim 3); and 
“the first common draft angle being smaller than the second common draft angle, and the third common draft angle being larger than the second common draft angle” (e.g., see patent claim 3).
2) Does any broadening aspect of the reissue claim relate to surrendered subject matter?
Yes, a broadening aspect of the reissue claims relates to surrendered subject matter. The patent claims include limitations that were added to the original claims and relied upon for allowance over the art (in particular, see amendments and corresponding remarks filed on May 
5. A Fresnel lens comprising a plurality of draft facets, wherein the draft angle of the draft facets has at least two different angular values for two different draft facets.

Original claim 5 eventually became patent claim 3:
3. A Fresnel lens comprising
a substrate having a surface including a plurality of alternating sloped facets and draft facets arranged concentrically about a center location, each slope facet oriented at a respective
slope angle with respect to a plane parallel to the substrate, each draft facet oriented at a respective draft angle relative to a line perpendicular to the substrate, the draft angles of the draft facets having at least two different values for two different draft facets,
wherein the draft facets of a first region of the Fresnel lens have a first common draft angle common to all of the draft facets of the first region, the draft facets of a second region of the Fresnel lens have a second common draft angle common to all of the draft facets of the second region, and the draft facets of a third region of the Fresnel lens have a third common draft angle common to all of the draft facets of the third region,
the first common draft angle being smaller than the second common draft angle, and the third common draft angle being larger than the second common draft angle, and
further wherein at least two draft facets of the first region are at different radial distances from the center location, at least two draft facets of the second region are at different radial distances from the center location, and
wherein the first region is a center region extending from the center location to a first radius corresponding to the last facet having a complete circumference, the second region extends from the first radius to a second radius greater than the first radius, and the third region extends from the second radius to a third radius greater than the second radius.

All of the other independent claims in 14/426,008 were amended with similar additions. 
The broadening aspect of the reissue claims (i.e., the lack of the second and third regions of draft facets having common draft angles; and the lack of the first common draft angle being smaller than the second common draft angle, and the third common draft angle being larger than the second common draft angle) is therefore related to the surrendered subject matter.
3) Were the reissue claims materially narrowed in other aspects such that recapture is avoided?
No, the reissue claims are not materially narrowed such that recapture is avoided. First, independent reissue claims 14, 21, and 28 lack the surrendered subject matter entirely.
Second, Examiner acknowledges that some dependent claims further recite limitations directed to at least some draft angles increasing with increasing distance from the center (e.g., claims 15, 17, or 19). However, no claim recites three facet regions each with common draft angles, wherein the first common draft angle is smaller than the second common draft angle, and the third common draft angle is larger than the second common draft angle (i.e., the surrender generating limitations discussed above). Insofar as Applicant may be attempting to retain a portion of the limitations argued/added to overcome an art rejection in the original prosecution, any recapture of surrendered subject matter that was contained in prior art of the original prosecution forms the ceiling for determining whether the modified limitation is materially narrowing. In re Youman et al., 679 F.3d 1335, 1347, 102 USPQ2d 1862, 1870 (Fed. Cir. 2012). 
In this case, Goldenberg, which was cited during the prosecution of application 14/426,008, teaches a Fresnel lens with a facet draft angle increasing with increasing distance from the center, or being greater than the draft angle of facets that are closer to the center (Goldenberg, Figure 9). Thus, the limitations recited in the dependent claims are within the prior art of the original prosecution and do not avoid recapture.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the 
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 3, 5, 6, 7, 10, 14-20, and 28-33 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Ho.
In the rejections below, Examiner first addresses independent claims 14 and 28 and associated dependent claims, and then independent claims 3 and 6 and associated dependent claims.
Regarding claim 14, Ho discloses a Fresnel lens 34 (Figure 3), comprising:
a series of alternating slope facets 344 and draft facets 342 positioned in concentric circles within a periphery of a noncircular substrate (i.e., Ho discloses that “The shape of the lens can be circular, square, rectangular, polygonal or other suitable shape”; paragraph [0032]);
wherein a draft angle of each draft facet in an inner region X2 within the periphery of the substrate is equal to each draft angle of each draft facet in the inner region X2 (paragraph [0029]; Figure 3); and
wherein another draft angle of each other draft facet in an outer region X1 within the periphery of the substrate is different from each draft angle of each draft facet in the inner region X2 (i.e., Ho discloses that the draft angles at X1 and X2 are different; paragraph [0029]; Figure 3).

    PNG
    media_image1.png
    415
    549
    media_image1.png
    Greyscale

Ho discloses that the lens may be square or rectangular (paragraph [0032]), and one of ordinary skill in the art would understand that Ho thus inherently discloses that some of the facets form a complete circumference within the periphery (i.e., the facets closer to the center of the lens) and some of the facets form an incomplete circumference within the periphery (i.e., the outer facets that would be cut off by the square edge of the lens).
Ho further discloses an inner region X2 and an outer region X1 having different draft angles (Figure 3) but does not specifically disclose that one region consists of draft facets comprising a complete circumference within the periphery of the substrate and that the other region includes a draft facet comprising an incomplete circumference within the periphery of the substrate. However, the selection of the boundary between the inner region having one draft angle and the outer region having a different draft angle (i.e., where the draft angle changes) is an engineering design choice based on optimizing the resulting light collimation. It would have 
527 Patent also discloses that changing the draft angle specifically between complete circumference facets and incomplete circumference facets is not critical to the invention. For example, 527 Patent states that “Alternatively, region 5002 and 5001 could have the same draft angle, smaller than the draft angle of region 5003” (527 Patent, column 6, lines 4-6), wherein region 5002 and 5001 includes both complete circumference facets and incomplete circumference facets (see 527 Patent, Figure 5).
Regarding claims 15 and 17, Ho discloses that the other draft angle of the other draft facet in the outer region X1 (which would have been obvious to have an incomplete circumference as discussed above) is greater than each draft angle of each draft facet in the inner region X2 and increases with increasing distance from a geometric center of the Fresnel lens. More specifically, Ho discloses that the draft angles at X1 and X2 are “parallel to the light emitted” from position Y1 and Y2, respectively (paragraph [0029]). Figure 3 shows that the angle of the light emitted from Y1 is greater than from Y2, which corresponds to a greater/increased draft angle at X1. 
claim 16, Ho discloses that each other draft angle of each other draft face in the outer region X1 (which would have been obvious to have an incomplete circumference as discussed above) is equal to each other draft angle of each other draft facet (Figure 3).
Regarding claims 18-20, Ho generally discloses facets comprising an incomplete circumference as discussed above but does not specifically disclose first and second regions of incomplete circumference facets having different draft angles. However, as discussed above, Ho discloses different draft angles corresponding to different angles of light emitted from light source 32 in order to effectively collimate the light (Figure 3; paragraph [0029]). Regarding claim 19 in particular, Ho also discloses that the draft angle in a region proximate to a geometric center is less than the draft angle in a region distal from a geometric center of the substrate (Figure 3; paragraph [0029]; see related discussion above with respect to claims 15 and 17). Regarding claims 18-20, it would have been obvious to a person of ordinary skill in the art to include a second region of incomplete circumference facets distal from a geometric center with a different, greater draft angle in the system disclosed by Ho in order to effectively collimate additional angles of light from the light source with a reasonable expectation of success.
527 Patent also discloses that three distinct facet regions and three draft angles are not critical to the invention. For example, 527 Patent states that “any number of values for the draft angle could be employed from as low as two values to a consecutively changing value for each of the facets”(column 5, lines 63-65) and “the draft angle could increase stepwise, for each facet starting from facet corresponding to radius R51, or even starting from facets of the center of the Fresnel lens” (527 Patent, column 6, lines 7-9).
Claims 28-33 recite a method of making a Fresnel lens with steps and limitations corresponding to the elements and limitations recited in the apparatus claims 14-20 respectively. 
Regarding claim 3, as similarly discussed above with respect to claim 14, Ho discloses a Fresnel lens (Figure 3) comprising
a substrate having a surface including a plurality of alternating sloped facets 344 and draft facets 342 arranged concentrically about a center location, each slope facet oriented at a respective slope angle with respect to a plane parallel to the substrate, each draft facet oriented at a respective draft angle relative to a line perpendicular to the substrate, the draft angles of the draft facets having at least two different values for two different draft facets (paragraph [0029]; Figure 3),
wherein the draft facets of a first region X2 of the Fresnel lens have a first common draft angle common to all of the draft facets of the first region, the draft facets of a second region X1 of the Fresnel lens have a second common draft angle common to all of the draft facets of the second region, 
the first common draft angle being smaller than the second common draft angle (i.e., Ho discloses that the draft angle at X2 is smaller than the draft angle at X1; paragraph [0029]; Figure 3; see also the related discussion of claims 15 and 17 above), and
further wherein at least two draft facets of the first region are at different radial distances from the center location, at least two draft facets of the second region are at different radial distances from the center location (Figure 3).
Further regarding claim 3, Ho discloses that the lens may be square or rectangular (paragraph [0032]), and one of ordinary skill in the art would understand that Ho thus inherently discloses that some of the facets form a complete circumference within the periphery (i.e., the 
Ho further discloses an inner region X2 with a smaller draft angle than an outer region X1 (Figure 3) but does not specifically disclose that one region consists of draft facets comprising a complete circumference within the periphery of the substrate and that the other region includes a draft facet comprising an incomplete circumference within the periphery of the substrate. However, as similarly discussed above with respect to claim 14, the selection of the boundary between the inner region having one draft angle and the outer region having a different draft angle (i.e., where the draft angle changes) is an engineering design choice based on optimizing the resulting light collimation. It would have been obvious to a person of ordinary skill in the art to have a draft angle of a draft facet comprising an incomplete circumference be different from the draft angle of the draft facets comprising a complete circumference in the system disclosed by Ho as an engineering design choice of a particular location to change the draft angle to improve the collimation of the light source as disclosed by Ho (paragraphs [0008] and [0012]). Again, Ho already discloses using a different draft angle on an outer facet. Providing the different draft angle on specifically an outer facet having an incomplete circumference would have been one of a finite number of predictable solutions with a reasonable expectation of success.
527 Patent also discloses that changing the draft angle specifically between complete circumference facets and incomplete circumference facets is not critical to the invention. For example, 527 Patent states that “Alternatively, region 5002 and 5001 could have the same draft angle, smaller than the draft angle of region 5003” (527 Patent, column 6, lines 4-6), wherein 
Further regarding claim 3, Ho does not disclose a third region of draft facets extending with a third radius beyond the second region and having a third common draft angle larger than the second common draft angle. However, as similarly discussed above with respect to claims 18-20, Ho discloses different draft angles corresponding to different angles of light emitted from light source 32 in order to effectively collimate the light (Figure 3; paragraph [0029]). It would have been obvious to a person of ordinary skill in the art to include a third region of draft facets with a third, greater draft angle in the system disclosed by Ho in order to effectively collimate additional angles of light from the light source with a reasonable expectation of success.
527 Patent also discloses that three distinct facet regions and three draft angles are not critical to the invention. For example, 527 Patent states that “any number of values for the draft angle could be employed from as low as two values to a consecutively changing value for each of the facets”(column 5, lines 63-65) and “the draft angle could increase stepwise, for each facet starting from facet corresponding to radius R51, or even starting from facets of the center of the Fresnel lens” (527 Patent, column 6, lines 7-9).
Regarding claim 5, Ho discloses that the substrate is non-circular (paragraph [0032]).
Regarding claim 10, which depends on claim 5, Ho discloses that the substrate is square or rectangular (paragraph [0032]).
Claims 6 and 7 .
Claims 1, 2, 4, 8, and 21-27 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Ho in view of Olah.
In the rejections below, Examiner first addresses independent claim 1 and associated dependent claims, then independent claim 21 and associated dependent claims, and lastly claim 4, which depends on claim 3 (previously rejected above).
Regarding claim 1, Ho teaches a Fresnel lens with elements and limitations as discussed above with respect to similar claim 3. Again, as discussed above, it would have been obvious to a person of ordinary skill in the art to have a draft angle of a draft facet comprising an incomplete circumference be different from the draft angle of the draft facets comprising a complete circumference in the system disclosed by Ho as an engineering design choice of a particular location to change the draft angle to improve the collimation of the light source as disclosed by Ho (paragraphs [0008] and [0012]). It also would have been obvious to a person of ordinary skill in the art to include a third region of draft facets with a third, greater draft angle in the system disclosed by Ho in order to effectively collimate additional angles of light from the light source with a reasonable expectation of success.
	Further regarding claim 1, claim 1 differs from claim 3 in that claim 1 further recites a mold for a Fresnel lens comprising a mold plate. Ho does not specifically teach a mold for a Fresnel lens. However, Olah teaches a system that is related to the one taught by Ho, including a Fresnel lens with a series of alternating slope facets and draft facets positioned in concentric circles within a noncircular shape, wherein the lens is made by a corresponding mold (Figures 2, 3, and 5; column 4, lines 33-35). Regarding claim 1, it would have been obvious to a person of ordinary skill in the art to provide a mold as taught by Olah in the system taught by Ho as a known way to manufacture the Fresnel lens with predictable results. 
claim 2, Ho discloses that the substrate is non-circular (paragraph [0032]).
Regarding claim 8, which depends on claim 2, Ho discloses that the substrate is square or rectangular (paragraph [0032]).
Regarding claim 21, Ho teaches a Fresnel lens with elements and limitations as discussed above with respect to similar claim 14. Again, as discussed above, it would have been obvious to a person of ordinary skill in the art to have a draft angle of a draft facet comprising an incomplete circumference be different from the draft angle of the draft facets comprising a complete circumference in the system disclosed by Ho as an engineering design choice of a particular location to change the draft angle to improve the collimation of the light source as disclosed by Ho (paragraphs [0008] and [0012]).
Further regarding claim 21, claim 21 differs from claim 14 in that claim 21 further recites a mold for making an array of Fresnel lenses comprising an array of noncircular cavities, each cavity shaped to form a respective Fresnel lens. Ho teaches noncircular Fresnel lens but does not specifically teach an array of lenses or a corresponding mold with an array of cavities, each cavity shaped to form a respective Fresnel lens as recited in claim 21. However, Olah teaches a system that is related to the one taught by Ho, including a Fresnel lens with a series of alternating slope facets and draft facets positioned in concentric circles within a noncircular shape, wherein the lens is made by a corresponding mold (Figures 2, 3, and 5; column 4, lines 33-35). Olah further teaches an array of Fresnel lenses (and inherently, a mold having an array of corresponding cavities; Figures 1 and 2). Regarding claim 21, it would have been obvious to a person of ordinary skill in the art to provide a mold as taught by Olah in the system taught by Ho as a known way to manufacture the Fresnel lens with predictable results. Further regarding claim 21, it would have been obvious to a person of ordinary skill in the art to provide multiple cavities 
Regarding claims 22-27, in the system taught by Ho in view of Olah, Ho further discloses limitations as discussed above with respect to similar claims 15-20.
Regarding claim 4, which depends on claim 3, Ho teaches a Fresnel lens as discussed above with respect to claim 3. Ho does not specifically disclose that the Fresnel lens is a fixed height lens or a fixed pitch lens. However, Olah teaches a system that is related to the one taught by Ho, including a Fresnel lens with a series of alternating slope facets and draft facets positioned in concentric circles within a noncircular shape, wherein the lens is made by a corresponding mold (Figures 2, 3, and 5; column 4, lines 33-35). Olah further teaches a fixed height lens (Olah, column 3, lines 39-54). Regarding claim 4, it would have been obvious to a person of ordinary skill in the art to have a fixed height lens as taught by Olah in the system taught by Ho in order to advantageously provide a thinner lens (Olah, column 4, lines 39-42).
Claim 9 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Ho in view of Olah as applied to claim 2 above, and further in view of Wilson.
Regarding claim 9, which depends on claim 2, Ho in view of Olah teaches a system as discussed above with regard to claim 2, but Ho in view of Olah does not specifically teach that the common draft angle of the draft facets of the first region is 3.5° +/- 1.5°. However, Wilson teaches a system that is related to the one taught by Ho in view of Olah, including a Fresnel lens with draft facets having draft angles (Wilson, Figure 1). Wilson further teaches that the draft angle of the draft facets is at least 4° (which is within the claimed range; Wilson, column 3, lines 3-24). Regarding claim 9, it would have been obvious to a person of ordinary skill in the art to provide 4° draft angles as taught by Wilson in the system taught by Ho in view of Olah, in order .
Claim 11 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Ho as applied to claim 3 above, and further in view of Wilson.
Regarding claim 11, which depends on claim 3, Ho teaches a system as discussed above with regard to claim 3, but Ho does not specifically teach that the common draft angle of the draft facets of the first region is 3.5° +/- 1.5°. However, Wilson teaches a system that is related to the one taught by Ho, including a Fresnel lens with draft facets having draft angles (Wilson, Figure 1). Wilson further teaches that the draft angle of the draft facets is at least 4° (which is within the claimed range; Wilson, column 3, lines 3-24). Regarding claim 11, it would have been obvious to a person of ordinary skill in the art to provide 4° draft angles as taught by Wilson in the system taught by Ho, in order to successfully release the lens from its corresponding mold and thus effectively manufacture the lens.
Claims 12-13 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Olah in view of Ho.
Regarding claim 12, Olah discloses a lens plate (Figures 1-3 and 5) comprising
a substrate including a plurality of Fresnel lenses 22 arranged next to one another and each configured to focus sunlight impinging on the Fresnel lens onto a region smaller than the Fresnel lens (e.g., onto photovoltaic cell stack 24; Figures 1-3),
each Fresnel lens of the plurality of Fresnel lenses comprising a portion of the substrate and including a surface in a region of the substrate having a plurality of alternating sloped facets and draft facets arranged concentrically about a center location (Figure 5 shows slope facets 44a-i connected by unnumbered draft facets between them),

substrate, each draft facet oriented at a respective draft angle relative to a line perpendicular to the substrate (Figure 5).


    PNG
    media_image2.png
    371
    412
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    389
    497
    media_image3.png
    Greyscale



Olah does not specifically disclose that the draft angles of the draft facets have at least two different values for two different draft facets. However, Ho teaches a system that is related to the one disclosed by Olah, including a Fresnel lens with a plurality of alternating sloped facets 344 and draft facets 342 arranged concentrically about a center location, each slope facet oriented at a respective slope angle with respect to a plane parallel to the substrate, each draft facet oriented at a respective draft angle relative to a line perpendicular to the substrate (Ho, Figure 3). Ho further teaches that the draft angles of the draft facets have at least two different values for two different draft facets (Ho, paragraph [0029]; Figure 3), wherein the draft facets of a first region X2 of the Fresnel lens have a first common draft angle common to all of the draft facets of the first region, the draft facets of a second region X1 of the Fresnel lens have a second 
further wherein at least two draft facets of the first region are at different radial distances from the center location, at least two draft facets of the second region are at different radial distances from the center location (Ho, Figure 3). Regarding claim 12, it would have been obvious to a person ordinary skill in the art to provide different draft angles (wherein the draft angles of a first region in the center of the lens are smaller than the draft angles of a second region farther from the center) as taught by Ho in the system disclosed by Olah in order to more effectively direct the lens passing through the lens.
Further regarding claim 12, in the system taught by Olah in view of Ho, Ho teaches that the lens may be square or rectangular (paragraph [0032]), and one of ordinary skill in the art would understand that Ho thus inherently teaches that some of the facets form a complete circumference within the periphery (i.e., the facets closer to the center of the lens) and some of the facets form an incomplete circumference within the periphery (i.e., the outer facets that would be cut off by the square edge of the lens).
Ho further teaches an inner region X2 with a smaller draft angle than an outer region X1 (Figure 3) but does not specifically teach that one region consists of draft facets comprising a complete circumference within the periphery of the substrate and that the other region includes a draft facet comprising an incomplete circumference within the periphery of the substrate. However, as similarly discussed above with respect to claims 3 and 14, the selection of the boundary between the inner region having one draft angle and the outer region having a different 
527 Patent also discloses that changing the draft angle specifically between complete circumference facets and incomplete circumference facets is not critical to the invention. For example, 527 Patent states that “Alternatively, region 5002 and 5001 could have the same draft angle, smaller than the draft angle of region 5003” (527 Patent, column 6, lines 4-6), wherein region 5002 and 5001 includes both complete circumference facets and incomplete circumference facets (see 527 Patent, Figure 5).
Further regarding claim 12, in the system taught by Olah in view of Ho, Ho does not teach a third region of draft facets extending with a third radius beyond the second region and having a third common draft angle larger than the second common draft angle. However, as similarly discussed above with respect to claims 3 and 18-20, Ho teaches different draft angles corresponding to different angles of light emitted from light source 32 in order to effectively collimate the light (Ho, Figure 3; paragraph [0029]). It would have been obvious to a person of ordinary skill in the art to include a third region of draft facets with a third, greater draft angle in 
527 Patent also discloses that three distinct facet regions and three draft angles are not critical to the invention. For example, 527 Patent states that “any number of values for the draft angle could be employed from as low as two values to a consecutively changing value for each of the facets”(column 5, lines 63-65) and “the draft angle could increase stepwise, for each facet starting from facet corresponding to radius R51, or even starting from facets of the center of the Fresnel lens” (527 Patent, column 6, lines 7-9).
Regarding claim 13, in the system taught by Olah in view of Ho, Olah discloses that each of the Fresnel lenses is square or rectangular (Olah, column 3, lines 59-64; Figures 1 and 2).
Claims 14-17 and 28-31 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Sato.
Regarding claim 14, Sato discloses a Fresnel lens F1 (i.e., the center panel in Figures 5 and 6; see also Figures 1 and 7), comprising:
a series of alternating slope facets 3 and draft facets 4 positioned in concentric circles within a periphery of a noncircular substrate (i.e., Sato discloses that the lens F1 is square; Figures 5 and 6);
wherein a draft angle of each draft facet in an inner prism group (i.e., first group of prism units 11) within the periphery of the substrate is equal to each draft angle of each draft facet in the inner prism group 11 (paragraph [0049]; Figures 1 and 7); and
wherein another draft angle of each other draft facet in an outer prism group (i.e., second group of prism units 12) within the periphery of the substrate is different from each draft angle of 

    PNG
    media_image4.png
    229
    625
    media_image4.png
    Greyscale

Sato discloses that the lens F1 is square and discloses that some of the facets in F1 form a complete circumference within the periphery (i.e., the facets closer to the center axis “A” of the lens) and some of the facets form an incomplete circumference within the periphery (i.e., the outer facets that would be cut off by the square edge of the lens; see Figure 6).
Sato further discloses an inner prism group 11 and an outer prism group 12 within the periphery of the substrate (Figures 1 and 7) but does not specifically disclose that the inner prism group consists of draft facets comprising a complete circumference within the periphery of the substrate and that the outer prism group includes a draft facet comprising an incomplete circumference within the periphery of the substrate. However, the selection of the boundary between the inner region having one draft angle and the outer region having a different draft angle (i.e., where the draft angle changes) is an engineering design choice based on optimizing the collection of sunlight. It would have been obvious to a person of ordinary skill in the art to have a draft angle of a draft facet comprising an incomplete circumference be different from the draft angle of the draft facets comprising a complete circumference in the system disclosed by Sato as an engineering design choice of a particular location to change the draft angle to improve 
527 Patent also discloses that changing the draft angle specifically between complete circumference facets and incomplete circumference facets is not critical to the invention. For example, 527 Patent states that “Alternatively, region 5002 and 5001 could have the same draft angle, smaller than the draft angle of region 5003” (527 Patent, column 6, lines 4-6), wherein region 5002 and 5001 includes both complete circumference facets and incomplete circumference facets (see 527 Patent, Figure 5).
Regarding claims 15 and 17, Sato discloses that the other draft angle of the other draft facet in the outer prism group 12 (which would have been obvious to have an incomplete circumference as discussed above) is greater than each draft angle of each draft facet in the inner prism group 11 and increases with increasing distance from a geometric center of the Fresnel lens. More specifically, Sato discloses that for example, the draft angle in prism group 11 is 0 degrees and the draft angle in prism group 12 is 4.1 degrees (paragraph [0054]).
Regarding claim 16, Sato discloses that each other draft angle of each other draft face in the outer prism group 12 (which would have been obvious to have an incomplete circumference as discussed above) is equal to each other draft angle of each other draft facet (Figure 1).
Claims 28-31 recite a method of making a Fresnel lens with steps corresponding to the elements and limitations recited in the apparatus claims 14-17 respectively. These claims are also unpatentable over Sato for the same reasons given above with respect to claims 14-17.
Claims 21-24 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Sato in view of  Olah.
Regarding claim 21, Sato teaches a Fresnel lens with elements and limitations as discussed above with respect to similar claim 14. Again as discussed above, it would have been obvious to a person of ordinary skill in the art to have a draft angle of a draft facet comprising an incomplete circumference be different from the draft angle of the draft facets comprising a complete circumference in the system disclosed by Sato as an engineering design choice of a particular location to change the draft angle to improve the collection of sunlight as disclosed by Sato (Figures 7(1) and 7(2); paragraphs [0049]-[0050]).
Further regarding claim 21, claim 21 differs from claim 14 in that claim 21 further recites a mold for making an array of Fresnel lenses comprising an array of noncircular cavities, each cavity shaped to form a respective Fresnel lens. Sato further teaches making the noncircular Fresnel lens with a corresponding mold having a noncircular cavity (paragraphs [0020] and [0038]) but does not specifically teach an array of noncircular cavities, each cavity shaped to form a respective Fresnel lens as recited in claim 21. However, Olah teaches a system that is related to the one taught by Sato, including a Fresnel lens with a series of alternating slope facets and draft facets positioned in concentric circles within a noncircular shape, wherein the lens is made by a corresponding mold (Figures 2, 3, and 5; column 4, lines 33-35). Olah further teaches an array of Fresnel lenses (and inherently, a mold having an array of corresponding cavities; Figures 1 and 2). Regarding claim 21, it would have been obvious to a person of ordinary skill in 
Regarding claims 22-24, in the system taught by Sato in view of Olah, Sato further discloses limitations as discussed above with respect to similar claims 15-17.
Response to Arguments
Applicant’s Response has been fully considered.
Applicant’s amendment has overcome the 35 U.S.C. 112(b) rejection of claims 6, 7, 12, and 13. Examiner withdraws these rejections. In view of the amendment, Examiner also withdraws the claim objections made in the previous Office action. 
Applicant’s arguments on Response, pages 12-13 with respect to the 35 U.S.C. 251 rejection of claims 14-33 are unpersuasive, and Examiner maintains this rejection. First, Examiner disagrees with Applicant’s assertion that the reissue claims are directed to overlooked aspects (Response, page 12). Claims to separate inventions/embodiments/species that were disclosed but never covered by the claims in the original application prosecution are claims to overlooked aspects. In other words, reissue claims to “overlooked aspects” are drawn to a separate invention or separate species or embodiment that was not covered by a claim (e.g., a generic claim) at any point during the prosecution of the original application. See MPEP 1412.01 II.
In this case, although the reissue claims may contain limitations that were not previously claimed, these limitations are not “overlooked aspects” because the reissue claims are covered by these original, generic claims filed on March 4, 2015 in 14/426,008:
1. A mold for a Fresnel lens wherein the draft angle of the draft facets of the mold has at least two different angular values for two different draft facets.

5. A Fresnel lens comprising a plurality of draft facets, wherein the draft angle of the draft facets has at least two different angular values for two different draft facets.

10. A manufacturing method of a Fresnel lens or of a mold for a Fresnel lens including a step of realizing the draft facets of the lens or, respectively, the mold with at least two different angular values for two different draft facets.

Original claim 5 of 14/426,008, for example, essentially covers any Fresnel lens with two draft facets having two different draft angles. This scope covers reissue claims 14-20, which recites, among other things, a Fresnel lens with one draft angle for one set of draft facets (the “complete circumference” draft facets) and a different draft angle for another set of draft facets (the “incomplete circumference” draft facets): 
14. A Fresnel lens, comprising:
a series of alternating slope facets and draft facets positioned in concentric circles within a periphery of a noncircular substrate;
wherein a draft angle of each draft facet comprising a complete circumference within the periphery of the substrate is equal to each draft angle of each draft facet comprising a complete circumference within the periphery of the substrate; and
wherein another draft angle of each other draft facet comprising an incomplete circumference within the periphery of the substrate is different from each draft angle of each draft facet comprising a complete circumference within the periphery of the substrate.

Similarly, the scope of claim 1 of 14/426,008 covers reissue claims 21-27, and the scope of claim 10 of 14/426,008 covers reissue claims 28-33. Therefore, reissue claims 14-33 are not drawn to separate inventions/embodiments/species that were disclosed but never covered by the claims in the original application prosecution. They are not claims to overlooked aspects because they are covered by the generic claims filed in 14/426,008.
Second, Examiner disagrees with Applicant’s further argument that claims 14-33 “have been materially narrowed in other respects, avoiding recapture” and more specifically, “are materially narrowed because they impose another requirement: that the draft facets have an incomplete circumference” (Response, pages 12-13).

Applicant’s arguments in Response, pages 13-27, with respect to the rejections of claims 1-33 based on Ho (including Olah in view of Ho) are not persuasive. Examiner maintains these rejections.
Regarding Ho and claim 14 (and all claims, which similarly recite regions of different draft angles), Examiner disagrees with Applicant’s assertion that the claimed configuration of claim 14 is not “‘recognized as functionally equivalent’ to the design of Ho” (Response, page 18). As discussed in the rejections above, Ho discloses having two regions of different draft angles (e.g., region X1 and X2 shown in Figure 3). Ho further discloses generally having some draft facet with complete circumferences and some draft facets with incomplete circumferences because Ho discloses a square or rectangular lens (Ho, paragraph [0032]). Ho lacks specifically teaching that the different draft angle regions are defined by the boundary between complete and incomplete circumferences.
However, Examiner maintains that changing the draft angle between complete circumference facets and incomplete circumference facets would have been an obvious 
Examiner acknowledges that Ho’s motivation to have different draft angles (i.e., more effectively collimating an area light source; Ho, paragraphs [0012] and [0029]) is not necessarily the same as Applicant’s motivation (e.g., “making a mold/mold separation and a lens/mold separation easier”; 527 Patent, column 3, lines 7-8). However, the fact that Applicant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious. See Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985).
Ho recognizes that changing the draft angle for some facet region among all the facets is a result-effective variable, i.e., a variable that achieves the recognized result of changing/optimizing the light collimation from Ho’s light source:
“The facet angle and the draft angle of the position X1 is designed by the light beam of the position Y1 on the LED so that the facet surface 344 of the position X1 can collimate the light emitted from the position Y1 of the LED, and draft surface 342 of the position X1 can be parallel to the light emitted from the position Y1 of the LED. Similarly, the facet angle and the draft angle of position X2 is also designed by the light beam of the position Y2 on the LED so that the facet surface 344 of the position X2 can collimate the light emitted from the position Y2 of the LED, and the draft surface 342 of the position X2 can be parallel to the light emitted from the position Y2 of the LED.”
(Ho, paragraph [0029])

The determination of the optimum or workable ranges of the location of the draft angle change is routine experimentation. Furthermore, there are a finite number of solutions to this problem, since there are only so many facets in Ho’s lens.

Regarding Ho and claim 3 (and other similar claims reciting a third draft angle region such as independent claims 1, 6, and 12), Examiner disagrees with Applicant’s assertion that “the general conditions of claim 3 are not disclosed in Ho” (Response, page 15). Even though Ho does not disclose three different draft angle regions, Ho discloses that having different draft angles in different regions is advantageous by disclosing two different regions. One of ordinary skill in the art would have recognized that having different draft angles in different regions (as explicitly disclosed by Ho) is the “general condition” of the claims, wherein it would have been obvious to expand from two different regions to three different regions.
As similarly discussed above with respect to the particular location of the draft angle change, Ho recognizes that changing the draft angle for some facet region among all the facets is a result-effective variable, i.e., a variable that achieves the recognized result of changing/optimizing the light collimation (e.g., see Ho, paragraph [0029]). The determination of the optimum or workable ranges of the draft angle changes, e.g., having two regions or three regions, is routine experimentation. Furthermore, there are a finite number of solutions to this problem, since there are only so many facets in Ho’s lens.
Examiner also maintains that 527 Patent discloses that three distinct facet regions and three draft angles are not critical to the invention. For example, 527 Patent states that “any 
Applicant’s arguments in Response, pages 27-32, with respect to the rejections of claims 14-17, 21-24, and 28-31 based on Sato are not persuasive. Examiner maintains these rejections.
Regarding Sato and claim 14 (and claims 15-17, 21-24, and 28-31, which similarly recite regions of different draft angles), Examiner disagrees with Applicant’s assertion that the claimed configuration of claim 14 is not “‘recognized as functionally equivalent’ to the design of Sato” (Response, page 28).
As discussed in the rejections above, Sato discloses having two regions of different draft angles (e.g., groups 11 and 12 shown in Figure 7). Sato further discloses generally having some draft facet with complete circumferences and some draft facets with incomplete circumferences because Sato discloses a square lens (Sato, Figures 5 and 6). Sato lacks specifically teaching that the different draft angle regions are defined by the boundary between complete and incomplete circumferences.
However, Examiner maintains that changing the draft angle between complete circumference facets and incomplete circumference facets would have been an obvious engineering design choice in Sato, depending on the size and focal length of the Fresnel lens and the corresponding optimal collection of solar energy using the lens (Sato, paragraphs [0009]-[0011]). Sato particularly teaches that is desirable to maintain a large lens area to collect more solar energy while reducing the focal length of the lens in order to “make the entire system 
Examiner acknowledges that Sato’s motivation to have different draft angles (i.e., enabling the reduction of focal length while maintaining a large area for solar energy collection; Sato, paragraphs [0007]-[0011]) is not necessarily the same as Applicant’s motivation (e.g., “making a mold/mold separation and a lens/mold separation easier”; 527 Patent, column 3, lines 7-8). However, the fact that Applicant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious. See Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985).
Sato recognizes that changing the draft angle for some facet region among all the facets is a result-effective variable, i.e., a variable that achieves the recognized result of changing/optimizing the area and focal length of Sato’s Fresnel lens:
“The first pattern [i.e., Figure 7(1)] is used when the Fresnel lenses F1 to F9 (particularly, the central Fresnel lens F1) are large and light is received and collected in a large area as a whole. On the contrary, the 2 pattern [i.e., Figure 7(2)] is used when the Fresnel lenses F1 to F9 (particularly, the central Fresnel lens F1) are small and the sunlight is received and collected in a relatively small area.”
Sato, paragraph [0050]; see also paragraph [0049] and Figures 7(1) and 7(2).

The determination of the optimum or workable ranges of the location of the draft angle change is routine experimentation. Furthermore, there are a finite number of solutions to this problem, since there are only so many facets in Sato’s lens.
Examiner also maintains that 527 Patent discloses that changing the draft angle specifically between complete circumference facets and incomplete circumference facets is not critical to the invention. For example, 527 Patent states that “Alternatively, region 5002 and 
Conclusion
THIS ACTION IS MADE FINAL. Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Applicant is reminded of the continuing obligation under 37 CFR 1.178(b), to timely apprise the Office of any prior or concurrent proceeding in which this reissue application is or was involved. These proceedings would include interferences, reissues, reexaminations, and litigation. Applicant is further reminded of the continuing obligation under 37 CFR 1.56, to timely apprise the Office of any information which is material to patentability of the claims under consideration in this reissue application. These obligations rest with each individual associated with the filing and prosecution of this application for reissue. See also MPEP §§ 1404, 1442.01 and 1442.04.
Applicant is notified that any subsequent amendment to the specification and/or claims must comply with 37 CFR 1.173(b).
Any inquiry concerning this communication or earlier communications from the examiner, or as to the status of this proceeding, should be directed to Examiner Christina Leung at telephone number (571) 272-3023; the Examiner’s supervisor, SPE Timothy Speer at (313) 446-4825; or the Central Reexamination Unit at (571) 272-7705.

/CHRISTINA Y. LEUNG/Primary Examiner, Art Unit 3991                                                                                                                                                                                                        
Conferees:
/DEANDRA M HUGHES/Reexamination Specialist, Art Unit 3992             

/TIMOTHY M SPEER/Supervisory Patent Examiner, Art Unit 3991